Exhibit 10.87

AGREEMENT REGARDING CERTAIN TERMS AND CONDITIONS OF EMPLOYMENT

This agreement is by and between Barnes & Noble, Inc. (“Company”) and Frederic
Argir (“Employee”). In consideration of the Employee being hired by the Company,
the Company providing Employee access to Trade Secret, Confidential Information,
and other Company Property that is necessary to perform his/her work, the
payment by the Company of Employee’s compensation and for other good and
valuable consideration, the Company and Employee agree as follows:

1. At-Will Employment. Employee agrees that his/her employment is at-will, which
means that both Employee and the Company shall have the right to terminate such
employment at any time, for any reason, with or without cause. Employee further
acknowledges and agrees that this Agreement is not intended to and does not
constitute a contract or agreement between Employee and the Company providing a
specified term of employment or limiting the right of either party to terminate
Employee’s employment with the Company at any time, for any reason, with or
without cause.

2. Duty of Loyalty. Employee acknowledges that he/she owes a duty of loyalty to
the Company, which Employee acknowledges means, among other things, that while
an employee of the Company, Employee must act in the best interests of the
Company. Employee, therefore, agrees that, without limitation: (a) he/she shall
devote his/her best efforts and undivided time, effort and loyalty to the
business of the Company, (b) he/she shall discharge all of his/her duties and
responsibilities that are or may be assigned to him/her by the Company
conscientiously, in good faith and to the best of his/her ability, giving to the
Company the full benefit of his/her knowledge, expertise, skill and judgment,
(c) he/she shall not engage in any illegal or unethical conduct in the
performance of his/her duties and responsibilities; and (d) he/she shall not
engage in any conduct that creates an actual, potential or apparent conflict
between Employee’s personal interests and the Company’s interests, or which
otherwise may adversely affect Employee’s judgment or ability to act in the
Company’s best interests. If Employee is uncertain whether any particular
activity may violate his/her duty of loyalty, Employee agrees to notify the
Company and not engage in any such conduct without the express, written consent
of an authorized representative of the Company.

3. Trade Secrets, Confidential Information and Company Property. Employee
acknowledges that his/her duties and responsibilities will put employee in a
position of acquiring and creating Trade Secrets and Confidential Information
(as those terms are defined below) concerning the Company. Employee further
acknowledges that the Company is engaged in a highly competitive business. The
Company’s involvement in this business has required and continues to require the
expenditure of substantial amounts of money and the use of skills developed over
a long period of time. As a result of these investments of money, skill, and
time, the Company has developed and will continue to develop certain valuable
Trade Secrets and Confidential Information that are particular to the Company’s
business. Employee acknowledges and agrees that the disclosure of such
information to competitors of the Company or others would cause the Company to
suffer substantial and irreparable harm. Employee acknowledges, therefore, that
it is in the Company’s legitimate business interest to restrict Employee’s
disclosure or use of such Trade Secret and Confidential Information (and other
Company Property). “Trade Secrets” means any information, formula, pattern,
compilation, program, device, method, technique, process, design, procedure or
improvement that has value and is not generally known to the public or others
who can obtain value from its disclosure or use. To the fullest extent
consistent with the foregoing, and as otherwise permitted by law, Trade Secrets
shall include, without limitation, non-public financial information, supply and
service information, marketing information, information regarding Company’s
current and future products, and customer information. “Confidential
Information” means any data or information and documentation, other than Trade
Secrets, but including information which has ceased to be a Trade Secret, which
has value and is not generally known to the public. “Company Property” shall
mean all property and resources of the Company, including, without limitation,
all Trade Secret and Confidential Information, the Company computer system and
all software, e-mail and databases, telephone and facsimile services and all
other administrative or support services provided by the Company. Except as
specifically required in the performance of his/her duties for the Company,
Employee agrees Employee will not, during the course of employment by the
Company and for so long thereafter as the pertinent information or documentation
remain Trade Secrets, Confidential Information

 

1



--------------------------------------------------------------------------------

or Company Property, directly or indirectly use, disclose or disseminate to any
other person, organization or entity or otherwise use or disclose any Trade
Secrets, Confidential Information of Company Property. The obligations set forth
herein shall not apply to any Trade Secrets, Confidential Information or Company
Property that have become generally known to competitors of the Company through
lawful means and without violation of any law or any agreement not to disclose
Trade Secrets, Confidential Information, or Company Property. Employee agrees
and acknowledges a business shall be deemed to be in competition with the
Company if it is engaged in the sale or rental of books, eBooks, eBook readers,
digital content and/or related merchandise. Upon the termination for any reason
of his/her employment with the Company, or at any time the Company may so
request, Employee shall promptly deliver to the Company all Trade Secret,
Confidential Information, and Company Property, including all documents (whether
in electronic or paper form) that relate or refer to Trade Secret, Confidential
Information, or Company Property.

4. Intellectual Property/Assignment of Inventions. “Intellectual Property” means
inventions, discoveries, improvements, documented ideas, computer programs and
related documentation, and other works of authorship (“Intellectual Property”).
Employee agrees to promptly disclose to the Company all Intellectual Property
(including any Intellectual Property in the formative stages) made during
Employee’s employment with the Company. Furthermore, Employee agrees to disclose
to the Company any Intellectual Property created during the period of one year
after the termination of his/her employment with the Company that relates to or
constitutes an improvement upon the Company’s Intellectual Property. Employee
also agrees to keep and maintain written records concerning such Intellectual
Property and make these records available to the Company at all times.

5. Employee hereby assigns and agrees to assign to the Company and its
successors and assigns his/her entire right title, and interest in and to any
Intellectual Property, whether or not patentable, copyrightable, or subject to
other forms of protection, made, created, developed, written, or conceived by
Employee, either solely or jointly with others, during Employee’s employment
with the Company. All Intellectual Property disclosed or made by Employee within
one (1) year after termination of Employee’s employment with the Company shall
be deemed to be owned by the Company unless such Intellectual Property is proved
to have been conceived after termination and without the benefit of any
proprietary and/or Confidential Information or Trade Secrets of the Company, its
subsidiaries or affiliates. Notwithstanding the above, Employee shall retain
full right and title to Intellectual Property to which all of the following
conditions apply: (a) no equipment, supplies, facilities, proprietary and/or
Confidential Information, Trade Secrets or Intellectual Property of the Company
was used in its development; (b) it was developed entirely on Employee’s own
time; (c) it does not relate to the business of the Company or to the Company’s
anticipated business or developmental programs; and (d) it does not result from
any work performed by Employee for the Company. Employee further agrees to
assist the Company, or its designees, at the Company’s expense, but without
additional compensation to Employee, in every proper way to secure the Company’s
rights in the Intellectual Property and any copyrights, patents, mask work
rights, or other intellectual property rights relating thereto in any and all
countries. Employee further agrees that his/her obligation to execute or cause
to be executed any such instrument or papers will continue after the termination
of his/her employment with the Company. If the Company is unable because of
Employee’s mental or physical incapacity, Employee’s refusal to comply with
his/her obligations under this Agreement, or for any other reason, to secure
Employee’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright or trademark registrations covering
Intellectual Property or original works of authorship assigned to the Company
under this Agreement or otherwise, assigned to the company, Employee does hereby
irrevocably designate and appoint the Company, through its duly authorized
officers and agents, as Employee’s agent and attorney in fact, to act for and on
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright or trademark registrations thereon with the same
legal force and effect as if executed by Employee. Employee understands that the
Company may have entered into agreements with other parties which imposed
obligations on the Company regarding Inventions made during the course of the
work under such agreements or regarding the confidential nature of such works,
or otherwise received from third parties’ confidential or proprietary
information (“Third Party Information”). Employee agrees to be bound by all such
obligations of the Company arising in connection with such Third Party
Information.

 

2



--------------------------------------------------------------------------------

6. Non-Solicitation. During Employee’s employment with the Company, Employee
will have access to Trade Secrets, Confidential Information and/or other
non-public Company Property, and Employee will develop certain relationships
with and/or knowledge about current and/or prospective employees, customers,
vendors, or contractor such that if Employee were allowed to pursue
relationships with the Company’s current or prospective employees, customer,
vendors, or contractors, Employee would have an unfair advantage based upon
confidential information and/or relationships developed. Therefore, Employee
agrees that from the date of execution of thiS Agreement until the expiration of
a period of one year following the termination of Employee’s employment with the
Company for any reason (the “Covered Period”), Employee will not, directly or
indirectly: (a) solicit or recruit for employment offer employment to, hire,
solicit, or recruit for placement, place and/or offer to place with another
company or entity – on a temporary, permanent or contract basis, or otherwise –
anyone who at any time during the Covered Period is or was employed by the
Company or any of its parents, subsidiaries or affiliates (a “Covered
Employee”); provided that, at the time of such solicitation, recruitment, offer
of employment, hiring, offer to place or placement, or any time during the
ninety (90) day period immediately preceding same, the Covered Employee is or
was an employee of the Company or any of its parents, subsidiaries, or
affiliates; (b) encourage, entice or persuade, or attempt to encourage, entice
or persuade any Covered Employee to leave the Company or any of its parents,
subsidiaries, or affiliates; (c) solicit or encourage (i) any customer, vendor,
or contractor of Company, (ii) any entity that had been a customer, vendor, or
contractor with Company within one year preceding Employee’s termination of
employment with the Company, (iii) any prospective customer, vendor, or
contractor of the Company actively solicited within one year before the
termination of Employee’s employment with the Company, or (iv) any parent,
subsidiary or affiliate of any of the foregoing, to void, terminate or diminish
its relationship with the Company or any of its parents, subsidiaries, or
affiliates; (d) or seek to persuade (i) any customer, vendor, or contractor of
the Company, (ii) any entity that had been a customer, vendor, or contractor
with Company within one year preceding Employee’s termination of employment with
the Company, (iii) any prospective customer, vendor, or contractor of the
Company actively solicited within one year before the termination of Employee’s
employment with the Company, or (iv) any parent, subsidiary, affiliate of any of
the foregoing, to conduct with anyone else any business or activity which such
customer, vendor, or contractor conducts with the Company or any of its parents,
subsidiaries, or affiliates.

7. Non-Compete. During Employee’s employment and for a period of one year
following the termination of his/her employment with the Company for any reason,
Employee agrees that, without the prior written consent of the Company, he/she
will not become employed, retained, or otherwise provide any services of any
kind to any business that is in competition with the business of the Company.
Employee agrees and acknowledges a business shall be deemed to be in competition
with the Company if it is engaged in the sale or rental of books, eBooks, eBook
readers, digital content and/or related merchandise.

8. Non-Use of Trade Secrets or Confidential Information and Full Disclosure of
Existing Agreements with Prior Employers. Employee acknowledges and represents
that as an employee of the Company, Employee will not breach any invention,
assignment or proprietary information or similar agreement Employee may have
with any former employer or other party. Employee further acknowledges and
represents that Employee will not bring to the Company or use in the performance
of his/her duties for the Company any documents or materials of any kind from a
former employer or other person or entity that Employee is not legally
authorized or permitted to use and/or that are not generally available to the
public. Employee also agrees that the Company has not asked him/her to use or
disclose any Trade Secrets and/or Confidential Information that is confidential
to any of Employee’s prior employers. Employee also agrees that he/she is not
bound by any agreement (including, without limitation, any non-compete or
non-solicitation agreement) that seeks to restrict the employers or entities for
or with whom Employee may work, the customers, clients or prospects Employee may
solicit or work with, or the former co-workers Employee may solicit or work
with, or that Employee has provided written copies of any such agreement(s) to
the Company’s management and has otherwise fully disclosed the existence and
terms of any such agreement(s) to Company’s management.

9. Applicable Law. The validity, performance and enforceability of this
Agreement shall be determined and governed by the laws of the State of New York,
without regard to its conflict of law

 

3



--------------------------------------------------------------------------------

principles. The exclusive forum for any action concerning this Agreement or the
transactions contemplated hereby shall be in a court of competent jurisdiction
in New York County, New York, with respect to a state court, or the United
States District Court for the Eastern District of New York, with respect to a
federal court EMPLOYEE HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION OF THE
COURT IN THE EXCLUSIVE FORUM SET FORTH IN THIS AGREEMENT AND WAIVES ANY RIGHT
EMPLOYEE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE COMPANY
TO FEDERAL COURT OF ANY ACTION EMPLOYEE MAY BRING AGAINST IT IN STATE COURT.
EMPLOYEE AND THE COMPANY MUTUALLY WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY
ACTION CONCERNING THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT IN GENERAL.

10 Successors. This Agreement shall inure to the benefit of the Company, its
subsidiaries and affiliates, and the successors and assigns of each of them.

11. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.

12. Amendment. No term, condition, covenant representation or acknowledgement
contained in this Agreement may be amended or modified unless in writing signed
by both parties, and no course of conduct shall be deemed a waiver of its
provisions.

13. Reasonable Scope of Agreement. Employee acknowledges and agrees that the
foregoing agreements and restrictions are reasonable and necessary for the
protection of the Company and its business, and are not limited in time to the
duration of Employee’s employment but extend after and shall survive the
termination of his/her employment, irrespective of the reason for its
termination. Employee further acknowledges and agrees that the Company shall be
entitled to seek an injunction or other forms of equitable relief to prevent or
terminate any violation of the foregoing restrictions. Any such relief shall be
in addition to and not in lieu of any other remedy available to the Company,
whether at law or in equity.

14. Severability. Employee agrees that if any part of Employee’s foregoing
covenants or the duration thereof iS deemed too restrictive by a court of
competent jurisdiction, the court may alter the covenants and/or duration to
make the same reasonable under the circumstances, and Employee acknowledges that
Employee shall be bound thereby.

15. Complete Agreement. This Agreement and the terms and conditions set out in
the Offer Letter dated June 12, 2015 constitute the entire Agreement with
respect to the subject matter hereof and cancels and supersedes any and all
other previous agreements with respect to the subject matter hereof. The terms
of this Agreement shall survive the termination of and any change in Employee’s
position with the Company.

16. Employee Review of Agreement. Employee understands that he/she has the right
to consult an attorney prior to the signing of this Agreement, and acknowledges
that his/her signature below signifies that he/she has fully reviewed and
understands all of the terms of this Agreement and that he/she has agreed to
those terms.

 

4



--------------------------------------------------------------------------------

SO AGREED:     EMPLOYEE: Frederic Argir     Barnes & Noble, Inc. LOGO
[g179245ex1087pg3a.jpg]     LOGO [g179245ex1087pg3b.jpg]

 

   

 

Signature     Signature 06.25.15     Michelle Smith

 

   

 

Date     Printed Name     Vice President, Human Resources    

 

    Title     June 12, 2015    

 

    Date

 

5